Citation Nr: 0123748	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  98-15 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hearing loss of the 
right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
November 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the benefit sought. 

By a July 14, 2000 decision, the Board denied the veteran's 
appeal as not well grounded because the record did not 
demonstrate a nexus between the veteran's right ear hearing 
loss and the veteran's military service.  An appeal was taken 
to the United States Court of Appeals for Veterans Claims 
(hereinafter, "Court"), which granted a motion from the 
Secretary of the VA to vacate the Board's decision to take 
into account recently enacted legislation. 


REMAND

While the appellant's claim was pending, 38 U.S.C.A. § 5107 
was amended, effective for all pending claims, to eliminate 
the requirement to submit a well-grounded claim in order to 
trigger VA's duty to assist.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 Stat. 2096, 
2098-99 (2000) (Nov. 9, 2000) (to be codified as amended at 
38 U.S.C. § 5107).  Consequently, the VA is obligated to 
assist the appellant in the development of this claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In addition, 
to eliminating the well-groundedness requirement, the statue 
also amplified and more fully denied the duty to assist.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097- 
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A); 
see also new regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159), promulgated pursuant to the enabling statute.  

Assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements, including notification when an 
application for benefits is incomplete, notifying the 
claimant of what evidence is necessary to substantiate the 
claim and indicating whether the VA will attempt to obtain 
such evidence or if the claimant should obtain it, and, 
finally, if VA is unable to obtain this evidence, informing 
the claimant that the evidence could not be obtained, 
providing a brief explanation of the efforts made to obtain 
the evidence, and describing further action to be taken with 
respect to the claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-98 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).

In this case the veteran has already been notified that the 
deficiency with respect to his claim lies in the absence of 
competent medical evidence demonstrating an association 
between his hearing loss in his right ear and military 
service.  

The Board notes that while service medical records and 
private medical records have been associated with the claims 
file, the veteran has not been afforded a VA audiological 
examination.  In accordance with the VCAA, the Board is of 
the opinion that a VA examination should be afforded.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2000).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The veteran should be afforded a 
hearing examination by a VA audiologist 
or other appropriate specialist in order 
to determine the etiology of any right 
ear hearing loss.  All indicated studies 
should be performed.  

The examiner must review the veteran's 
claims folder, to include service medical 
records and private medical records, in 
connection with the examination.  The 
examiner is requested to make a notation 
that such review took place

Following examination and a review of all 
pertinent evidence, the examiner should 
provide an opinion as to whether it is as 
likely as not that any right ear hearing 
loss and/or the veteran's chronic otitis 
media with cholesteatoma is of service 
onset or, if preexisting service, 
increased in severity therein.  

The opinion should provide a detailed 
explanation and complete rationale 
together with what evidence was relied 
upon to support conclusions reached.

2.  After undertaking any development 
deemed appropriate in addition to that 
specified above including additional 
development warranted pursuant to the 
requirements of the Veterans Claims 
Assistance of Act of 2000, the RO should 
review the expanded file.  Thereafter, 
the RO should readjudicate the issues in 
appellate status.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until he is notified by the 
RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.  



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




